DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Amendment filed on 9/15/2022.
Claims 1-20 are pending. Claims 1, 10, 20 have been amended. Claim 2 has been cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-9, 11-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Zadeh et al. (US 20180204111 A1, hereinafter Zadeh) in view of Rigiroli et al. (US 10535174 B1, hereinafter Rigiroli), further in view of Lutnick et al. (US 20080300055 A1, hereinafter Lutnick)

Regarding Claim 20, Zadeh teaches system (Zadeh, comprising: at least one processor (Zadeh, Fig. 93, Element Processor) that executes at least one neural network (NN) (Zadeh, Paragraph [1328], by machine or processor, automatically, with a training module, such as a neural network) ;
 and memory communicatively coupled to the at least one processor,  the memory storing instructions that (Zadeh, Paragraph [2575], a microprocessor, processor to calculate, analyze, convert, and process the data, and it can store the information memory unit),
 when executed by the at least one processor, cause the at least one processor to perform operations comprising (Zadeh, Paragraph [1531], The fuzzy logic inference engine is in or loaded on or executed on or implemented in a computing device, which comprises one or more of following: computer, processor): 
receiving input data comprising at least one angular component (Zadeh, Paragraph [1710], wherein said representation layer is expressed in polar or angular coordinates) and at least one linear component (Zadeh, Paragraph [2876], input data based on structural risk minimization. SVM uses a hyperplane (within the input space, in case of linear SVM);
 providing the input data as input to at least one neural network (NN) that has been trained (Zadeh, Paragraph [1864], a person with many types of glasses can be photographed for input to the training module, for training the neural network) to evaluate (Zadeh, Paragraph [0184], we need much smaller number of training samples to train (the same as humans do), e.g., for evaluating or analyzing a 3-D object/image, e.g., a complex object).
[[ the at least one angular component differently than the at least one linear component ; ]] and receiving output data that is generated by the at least one NN (Zadeh, Paragraph [1352], a multi-layer feed-forward neural network is used. In one embodiment, the training is done by back propagation, using the total squared error between the actual responses and desired responses for the nodes in the output layer).
wherein the at least one angular component is in special orthogonal group in three dimensions (SO(3)) space (Zadeh, Paragraph [1681], [1683], various samples are generated/rendered from a 3D model, by varying relative location and angle of the viewer and the model object. orthogonal matrixes, for example, are used to perform rotation and reflection transformation for rendering the image or on the provided data sample).
	Zadeh does not explicitly disclose but Rigiroli teaches the at least one angular component differently than the at least one linear component (Rigiroli, Column 8, Line 1-6, The character movement engine 125 can also include inputs from the environmental settings 134, character states such as current poses (for example, positions of body parts expressed as positions, joint angles or other specifications), and velocities (linear and/or angular) of body parts and motions);
based on the different evaluation of the at least one angular component and the at least one linear component (Rigiroli, Column 3, Line 36-37, An animated character can be modeled with a skeleton of rigid segments connected with joints. the pose of the character model can be calculated. Column 8, Line 1-8, positions of body parts expressed as positions, joint angles and velocities (linear and/or angular) of body parts and motions. Column 16, Line 47-48, the system can calculate an estimated pose for at least a portion of the elements of a character model).
Rigiroli and Zadeh are analogous since both of them are dealing with using neural network to train and process from input data. Zadeh provided a way training the model by tracking the input data with angular and linear change for the from the input data in the neural network environment. Rigiroli provided a way of evaluate the input data based on different velocities including angular and linear. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate tracking different data change from angular and linear taught by Rigiroli into modified invention of Zadeh such that during the training process when using the neural network environment, system will be able to dynamically adjust the training result based on different angular and linear input data in order to create more data with more precisely change to match with the pose change from the input objects. 
However, the combination does not explicitly disclose , the orthogonal group assigned a weight that represents a relative contribution to an overall movement of a digital character.
But Lutnick teaches wherein the at least one angular component is in an orthogonal group in three dimensional space (Lutnick, Paragraph [0445], the neutral position of the device may be determined in relation to at least a second axis, orthogonal to the first axis, where the angular displacement may include a first-axis component and a second-axis component; [0649], “the various positions (e.g., coordinates in two-dimensional or three-dimensional space) to which a mobile gaming device is moved” “accelerations, velocities, durations of motions, paths taken, angular changes, angular accelerations”)
, the orthogonal group assigned a weight that represents a relative contribution to an overall movement of a digital character (Lutnick, Paragraph  [0549], a player can arbitrarily designate a direction and a position by inclining a tip of the stick in any direction of 360 degrees, whereby the player can instruct a direction in which a player character or the like appearing in a virtual game world is to move, or can instruct a direction in which a cursor is to move. [0328], If there are more than one triangle on a target, a weighted average of location and orientation information can be used to increase accuracy).
Lutnick and Zadeh are analogous since both of them are dealing with process data in the 3D virtual world. Zadeh provided a way training the model by tracking the input data with angular and linear change for the from the input data in the neural network environment. Lutnick provided a way of using weighted value to track the movement of the character in the virtual world. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate tracking movement taught by Lutnick into modified invention of Zadeh such that during the training process when using the neural network environment, system will be able to dynamically adjust the training result based on the tracking movement of the character by using the weighted value in order to create the precisely training data based on the character in the virtual world movement.

Regarding Claim 1, it recites limitations similar in scope to the limitations of Claim 20 but as a method and the combination of Zadeh, Rigiroli and Lutnick teaches all the limitations as of Claim 20. Therefore is rejected under the same rationale.

Regarding Claim 3, the combination of Zadeh, Rigiroli and Lutnick teaches the invention in Claim 1.
 The combination further teaches wherein at least one of the neural networks is a feed-forward neural network (FFNN) (Zadeh, Paragraph [1352], a multi-layer feed-forward neural network is used).

Regarding Claim 4, the combination of Zadeh, Rigiroli and Lutnick teaches the invention in Claim 1.
 The combination further teaches wherein the at least one FFNN is a fully connected network (Rigiroli, Column 6, Line 41-42, certain embodiments herein may use a fully connected deep neural network).

Regarding Claim 5, the combination of Zadeh, Rigiroli and Lutnick teaches the invention in Claim 4.
 The combination further teaches wherein the FFNN comprises a single hidden layer (Zadeh, Paragraph [1352], a multi-layer feed-forward neural network is used [1695], wherein said neural network comprises a visual layer and a first hidden layer).

Regarding Claim 6, the combination of Zadeh, Rigiroli and Lutnick teaches the invention in Claim 5.
 The combination further teaches wherein the FFNN comprises rectified linear unit activation functions (Rigiroli, Column 11, Line 65-68 – Column 12, Line 1-5, Using the Leaky ReQU can result in smoother outputs of the machine learning model in comparison to using a Leaky rectified linear unit (ReLU) to generate the activation function).

Regarding Claim 7, the combination of Zadeh, Rigiroli and Lutnick teaches the invention in Claim 6.
 The combination further teaches wherein the hidden layer is a residual NN block (Zadeh, Paragraph [1695], [1744], wherein said neural network comprises a visual layer and a first hidden layer; hidden layers where each unit is quite likely traceable to every visible unit. by limiting the adjustment of weights, the impact of learning from phantom or residual data/images from the unclamped is also reduced).

Regarding Claim 8, the combination of Zadeh, Rigiroli and Lutnick teaches the invention in Claim 1.
 The combination further teaches wherein at least one of the NNs is a radial basis function neural network (RBFNN) (Zadeh, Paragraph [2027], [2127], we have algorithm, hypothesis, and test, e.g. linear transform (which is simple and at low cost), neural networks. we use convolution with a radial function, e.g. Gaussian function).

Regarding Claim 9, the combination of Zadeh, Rigiroli and Lutnick teaches the invention in Claim 1.
 The combination further teaches wherein the input data describes a pose of a digital character (Zadeh, Paragraph [1734], features of an object (e.g., pose including rotation) is determined, and based on such features, features of sub-objects of other objects depicted in an image are extracted by preprocessing. the image or a portion of image is mapped to a segmented layout for input to a network for further feature detection or classification).

Regarding Claim 11, the combination of Zadeh, Rigiroli and Lutnick teaches the invention in Claim 1.
 The combination further teaches wherein the output data describes a pose of a digital character (Zadeh, Paragraph [1739], the object of interest, to localize the object within an image. In one embodiment, the type of object (e.g., face) and its location (including orientation, skew, etc.) and other parameters (e.g., pose or identity of the object) are extracted and associated with the image. The stochastic nature of the correlation layer, stochastically reconstruct parameters associated with the location of interest as output).

Regarding Claim 12, the combination of Zadeh, Rigiroli and Lutnick teaches the invention in Claim 1.
 The combination further teaches wherein one or more of the input data and the output data further comprises a third component (Zadeh, Paragraph [1682], [1693], a 3D model generates various 2D images at different poses (including position, orientation, and scale <read on third component> ) and expressions/emotions (or illumination). with a training sample having multiple focuses of interest, the training may be performed by submitting the same data (image) with individual focus of interests during the training. the reconstructed parameters are output in layers based on their corresponding probability). 

Regarding Claim 13, the combination of Zadeh, Rigiroli and Lutnick teaches the invention in Claim 12.
 The combination further teaches wherein the angular,  linear,  and third components are each different components of motion (Zadeh, Paragraph [1773], multiple images are compared together to detect or infer transformation, e.g., translation, rotation, scaling of objects or features between the images. [1838], the translation is based on (x2−x1) in x-direction, (y2−y1) in y-direction, and (z2−z1) in z-direction <read on linear component>. The scaling is based on (A x1) in x-direction, (B y1) in y-direction, and (C z1) in z-direction <read on third components>. The rotation is based on matrix of rotation, e.g. in 2-D expressed as a 2×2 matrix (M.sub.2×2), with the following 4 entries (M.sub.ij), for a clockwise rotation by angle α on a 2-D plane <read on angular component>).

Regarding Claim 14, the combination of Zadeh, Rigiroli and Lutnick teaches the invention in Claim 13.
 The combination further teaches wherein: the at least one angular component describes a rotational motion (Zadeh, Paragraph [1681], orthogonal matrixes, for example, are used to perform rotation and reflection transformation for rendering the image or on the provided data sample);
 the at least one linear component describes a translational motion (Zadeh, Paragraph [1838], the translation is based on (x2−x1) in x-direction, (y2−y1) in y-direction, and (z2−z1) in z-direction <read on linear component>);
 and the third component describes scale (Zadeh, Paragraph [1682], a 3D model generates various 2D images at different poses (including position, orientation, and scale) and expressions/emotions (or illumination).

Regarding Claim 15, the combination of Zadeh, Rigiroli and Lutnick teaches the invention in Claim 12.
The combination further teaches wherein the at least one NN comprises a first FFNN that evaluates the at least one angular component (Zadeh, Paragraph [0184], we need much smaller number of training samples to train (the same as humans do), e.g., for evaluating or analyzing a 3-D object/image, e.g., a complex object) and a second FFNN that evaluates the at least one linear component (Zadeh, Paragraph [2876], within the input space, in case of linear SVM, or in a feature space, in case of non-linear SVM) to separate the input data based on their classification while maximizing the margin from the input data. The appropriate level of tradeoff is determined by a validation step to estimate the out-of-sample error).

Regarding Claim 16, the combination of Zadeh, Rigiroli and Lutnick teaches the invention in Claim 15.
The combination further teaches wherein the at least one NN comprises a third FFNN that evaluates the third component (Zadeh, Paragraph [1897], the distance to the object is also taken into account, for example, G meter or feet, for estimation, for proximity or location analysis, as the search radius and location estimator, e.g. based on the center of the object, e.g. based on the estimated scale <read on third component> of the object or picture, or relative to the size of the neighboring objects, or typical size of the objects.).

Regarding Claim 17, the combination of Zadeh, Rigiroli and Lutnick teaches the invention in Claim 1.
 The combination further teaches wherein the at least one NN comprises a plurality of sample nodes (Zadeh, Paragraph [2052], based on expected values in the medical databases, e.g. for our prior samples or training samples for neural networks), wherein each sample node corresponds to a training pose (Zadeh, Paragraph [1684], PIE (pose, illumination, expression) variations are used to generate training data/images (e.g., by rendering in 2D)),  and wherein at least one of the training poses comprises at least one angular (Zadeh, Paragraph [1710], wherein said representation layer is expressed in polar or angular coordinates) and linear component (Zadeh, Paragraph [1048], Assume for simplicity that we have two linear equations involving real-valued coefficients and real-valued variables).

Regarding Claim 18, the combination of Zadeh, Rigiroli and Lutnick teaches the invention in Claim 1.
 The combination further teaches wherein the at least one NN evaluates the at least one angular component differently than the at least one linear component 
by evaluating the at least one angular component in special orthogonal group in three dimensions (SO(3)) space and by evaluating the at least one linear component utilizing a Euclidean distance formula (Zadeh, Paragraph [1681], [1683], various samples are generated/rendered from a 3D model, by varying relative location and angle of the viewer and the model object. orthogonal matrixes, for example, are used to perform rotation and reflection transformation for rendering the image or on the provided data sample  [1855], if object A is close to, or located close to, B, in terms of Euclidean distance or meter or length, then B is also close to A [1844], we try or choose one eigenface, and if we can write it in terms of linear combination of others, then that chosen eigenface is redundant (and not needed) and can be removed from the set).
	Zadeh does not explicitly disclose but Rigiroli teaches wherein the at least one NN evaluates the at least one angular component differently than the at least one linear component (Rigiroli, Column 3, Line 36-37, An animated character can be modeled with a skeleton of rigid segments connected with joints. the pose of the character model can be calculated. Column 8, Line 1-8, positions of body parts expressed as positions, joint angles and velocities (linear and/or angular) of body parts and motions. Column 16, Line 47-48, the system can calculate an estimated pose for at least a portion of the elements of a character model).
As explained in rejection of claim 1, the obviousness for combining of different angular and linear measurement of Rigiroli into Zadeh is provided above.


	Allowable Subject Matter
Claim 10 is allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 10 the prior art of record, specifically Zadeh teaches training the model by tracking the input data with angular and linear change for the from the input data in the neural network environment, the prior art Rigiroli provided a way of evaluate the input data based on different velocities including angular and linear. However, none of the prior art cited alone or in combination provides motivation to teach the limitation “input data represents a low-order skeleton of a digital character, and the output data represents a high-order skeleton of a digital character”. Therefore, applicant's argument is persuasive.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to claim 1, 20, filed on 9/15/2022, with respect to rejection under 35 USC § 103 in regard to prior art does not teaches the limitation(s) have been considered but are moot in view of the new ground(s) of rejection. It has now been taught the combination of prior arts Zadeh, Rigiroli and Lutnick.
In regard to Claims 3-9, 11-18, they directly/indirectly depends on independent Claim 1. Applicant does not argue anything other than the independent claim 1.The limitations in those claims in conjunction with combination previously established as explained.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20100245604 A1	Image processing device, photographing device, reproducing device, integrated circuit, and image processing method.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669. The examiner can normally be reached 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YuJang Tswei/Primary Examiner, Art Unit 2619